Citation Nr: 0919487	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
claimed as due to in-service exposure to herbicides.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a lumbosacral 
disorder, to include degenerative disc disease (DDD) and 
arthritis.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from February 1969 to 
September 1971 and he served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran filed a notice of disagreement in May 2003.  Such 
notice of disagreement included the 3 issues noted on the 
title page, and also included a hypertension claim.  A 
September 2003 statement of the case did not address service 
connection for hypertension. 

The Veteran was scheduled for a Board hearing in February 
2006, but he did not report as scheduled.  He also has not 
since offered an explanation for his absence or requested 
that his hearing be rescheduled. Accordingly, the Board will 
review his case as if he withdrew his request for a personal 
hearing. See 38 C.F.R. § 20.704(d).

An April 2006 Board decision denied service connection for 
in-service exposure to herbicides, including Agent Orange, 
because mere exposure alone, without disability, is not 
compensable. The claim for service connection for 
hypertension was remanded pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999), for the issuance of a statement of the 
case addressing that issue. 

The claims of entitlement to service connection for diabetes 
mellitus, claimed as due to inservice exposure to herbicides; 
headaches; and a lumbosacral disorder, to include DDD of the 
lumbosacral spine, were remanded to obtain VA outpatient 
treatment records and to afford the Veteran VA examinations 
in an effort to help substantiate his claims.  

A statement of the case addressing the claim for service 
connection for hypertension was issued by the RO in March 
2009. The Veteran was informed that he had 60 days from the 
date of that letter to file VA Form 9, Appeal to the Board, 
in order to perfect the appeal. However, no VA Form 9, or 
equivalent was filed. Accordingly, the appeal as to the issue 
of service connection for hypertension has not been perfected 
and the Board is without jurisdiction to consider that 
matter. That is, absent a notice of disagreement, a statement 
of the case and a substantive appeal, the Board does not have 
jurisdiction of this issue.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993). 

The case has now been returned to the Board. 


FINDINGS OF FACT

1. Although the Veteran has had an elevated glucose reading, 
diabetes mellitus is not shown at any time. 

2. Chronic headaches were not affirmatively shown to have 
been present during service, and the competent evidence does 
not demonstrate that current headaches are related to a 
disease, injury, or event of service origin. 

3. A lumbosacral disorder, to include DDD, was not 
affirmatively shown to have been present during service, and 
the competent evidence does not demonstrate that  current 
lumbosacral disease, including DDD of the lumbosacral spine, 
first shown after service, is related to a disease, injury, 
or event of service origin. 


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred or aggravated in active 
service and service connection for diabetes mellitus may not 
be presumed based on the one-year presumption for a chronic 
disease and service connection may not be presumed based on 
exposure to Agent Orange. 38 U.S.C.A. §§ 1110, 1112, 1116, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2008). 

2. Chronic headaches were not incurred or aggravated in 
active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008). 

3. A lumbosacral disorder, to include DDD and arthritis, was 
not incurred or aggravated in active service and service 
connection for arthritis of the lumbosacral spine may not be 
presumed based on the one-year presumption for a chronic 
disease. 38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansfield, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

However, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 
F.3d. 1311 (Fed.Cir. 2007).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, a review of the record shows the Veteran was 
provided with pre-adjudication VCAA notice by letter, dated 
in December 2002.  He was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

Here, the claimant was notified of the law and regulations 
governing effective dates and ratings of service-connected 
disorders by letters of March 2006, February 2007, and 
February 2008.  The letters also stated that disability 
ratings were governed by a rating schedule, other than in 
exceptional cases, which provides for a range in severity 
ratings based on the nature of disability symptoms, their 
severity and duration, and their impact upon employment and 
daily life.  

Such communications were all sent prior to readjudication of 
the claims in the March 2009 supplemental statement of the 
case, which constitutes a readjudication of the claims. 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); 
affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) 
(holding "We discern no error in the Veteran Court's 
conclusion that the SSOC served as a readjudication 
decision); see also Prickett, 20 Vet. App. at 377-78.  

Regarding the content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The Veteran was afforded the opportunity to testify at a 
personal hearing before a Veterans Law Judge, but he failed 
to attend that hearing. The RO has obtained the Veteran's 
service treatment records and VA treatment records. He has 
not identified any additionally available evidence for 
consideration in his appeal.  

Under 38 U.S.C.A. § 5103A(d), a service connection claimant 
is entitled to a VA examination or opinion when needed to 
render a decision.  McLendon v. Nicholson, 20 Vet. App. 79, 
81 - 85 (2006); see also Locklear v. Nicholson, 20 Vet. 
App. 410, 418 - 19 (2006) (emphasizing that the third prong 
has a "low threshold"). The case was remanded for this 
purpose, and to obtain VA outpatient treatment records, in 
April 2006. Those VA examinations were conducted in February 
2009 and additional VA outpatient treatment records have been 
obtained. 

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)). 
Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. 
Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)). Here, there has been substantial 
compliance with the April 2006 Board remand. 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance. 

Service Connection

Factual Background

The Veteran's service treatment records reflect that in 
October 1969 he had a cold with a sore throat, headache, and 
sinus congestion. He was given medication. In November 1969 
he had low back pain, but there was no deformity or history 
of injury. On examination he had a normal gait and a normal 
posture. Deep tendon reflexes were within normal limits. 
There was no neurological defect and he had good range of 
motion. The impression was a muscular stain. In January 1970 
the Veteran complained of having the flu, with symptoms 
including headache. After an examination the impression was 
an upper respiratory infection with flu. Separation 
examination in August 1971 showed normal spine, head, and 
endocrine system.  The Veteran denied frequent/severe 
headaches and recurrent low back pain in a report of medical 
history completed at that time.  

Regarding post-service evidence, VA X-rays in July 1996 of 
the Veteran's lumbosacral spine revealed narrowing of the 
lumbosacral joint with evidence of disc degeneration. There 
were marginal hypertrophic spurs of the lower thoracic and 
lower lumbar vertebral bodies. There was no evidence of 
trauma. The soft tissues were normal in appearance. There was 
degenerative lumbosacral disc.  VA treatment notes dated in 
1996 show that the Veteran was taking muscle relaxants, 
though it was not stated whether such treatment was referable 
to the lumbar spine.

X-rays in August 1999 revealed bony spurs at L3 thru L5 but 
no acute or chronic compressions, disc spaces were 
maintained, and alignment was unremarkable. 

An August 1999 laboratory report indicated elevated glucose 
levels  Urinalysis was negative.  

Laboratory results in April 2008 again showed high glucose 
levels, with a normal urinalysis.

On VA examination in February 2009 to determine whether the 
Veteran had diabetes, his claim file and electronic chart 
were reviewed. It was noted that he had no diagnosis of 
diabetes but was on medication for hypertension for the last 
three years. He had not had any ketoacidosis or hypoglycemic 
reactions and was not on a restricted diet. His weight had 
been stable. He was self-sufficient in day-to-day activities. 
He was not taking any oral hypoglycemic or insulin treatment. 
He had no anal pruritis, loss of strength or any recent 
visual changes. He did not claim to have any paresthesias in 
the upper or lower extremities. His bowel and bladder 
functions were intact. On neurological evaluation sensation 
was intact in all extremities and deep tendon reflexes were 
symmetrical. There was no muscle wasting and no 
fasciculations. Muscle tone was normal. Blood glucose levels 
were taken and were not noted to be abnormal. The assessment 
was that diabetes mellitus was not found. 

On VA neurology examination in February 2009 to evaluate the 
Veteran's claimed headache, his claim file and electronic 
chart were reviewed. It was reported that the Veteran started 
having headache during service in the 1970s. He reported that 
his headaches had progressively worsened. Precipitating 
factors were light and sound.  An alleviating factor was 
rest. The frequency was three to four times weekly, lasting 
all day. There was diffuse bilateral pain with the headaches, 
as well as fatigue. He had lost time from work due to 
headaches. He was not taking any prescribed medication but 
took over-the-counter Motrin, which provided some temporary 
relief. His migraine onset was preceded by a tightening of 
his scalp musculature, mostly in the occipital and parietal 
areas. The headaches were predominantly left sided, but could 
become bilateral, and were associated with nausea but not 
vomiting, and were also associated light and sound 
sensitivity.

Following objective examination, chronic migraine headaches 
were diagnosed. It was noted that he had started having 
chronic headaches several years ago but had not sought any 
specific treatment or neurology opinion or medical 
management. He was buying over-the-counter medications for 
headache relief. The etiology of the chronic headaches was 
multi-factorial, including vascular spasm and stress level. 
He reported that he had not sought medical help because he 
was able to manage it with his work schedule, but he had 
missed two weeks in the last two years, before being laid off 
a few weeks ago. It was as likely as not that his current 
headaches were of service origin. 

On VA orthopedic examination in February 2009 to determine 
whether any current low back disorder of the Veteran's was 
related to military service, his claim file and electronic 
chart were reviewed. A chiropractor had diagnosed lumbosacral 
degenerative disc disease a few years ago. It was noted that 
since he was discharged from service in 1971, any such 
arthritis had not manifested within one year of service 
discharge. It was reported that he had had the onset of low 
back pain during service, for which he had received 
nonsteroidal anti-inflammatory medication. The location was 
the lumbosacral region and the nature of the pain was 
chronic. He was not currently on any medication. He had 
flare-ups of low back pain. He had no associated weakness, 
erectile dysfunction or bowel or bladder complaints. He had 
not had any low back surgery. Although recently laid off and 
was unable to participate in recreational activities, he was 
self-sufficient in activities of daily living. 

On physical examination the Veteran's spine was symmetrical 
and his posture, gait, and spinal curvature were normal. 
Range of motion testing was conducted. Sensation was intact 
in the lower extremities. There was no muscular atrophy and 
muscle tone was normal and muscle strength was fair. Deep 
tendon reflexes were symmetrical. There was no vertebral 
fracture. 

Following the evaluation, the diagnosis was degenerative disc 
disease of the lumbosacral spine. It was commented that the 
Veteran's low back pain started during active service and it 
related that it had progressively worsened. He was taking 
chiropractic treatments once a month. The Veteran reported 
that he had not sought medical treatment due to a lack of 
funds. The examiner stated that the degenerative disc disease 
of the lumbosacral spine had not manifested within the first 
postservice year. The Veteran's lumbosacral strain was as 
likely as not related to his low back for which he was 
treated during service.  

General Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110. Where a veteran, who served for ninety 
days on active duty, develops arthritis or diabetes mellitus 
to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

Analysis

Diabetes Mellitus, to Include as Claimed as due to inservice 
exposure to herbicides

Service connection is limited to cases in which disease or 
injury have resulted in a disability and absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation) and Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

There is no competent evidence that the Veteran now has or 
has ever had diabetes mellitus, type II. Despite having 
service in the Republic of Vietnam and, so, being presumed to 
have been exposed to herbicides, including Agent Orange, 
diabetes mellitus has never been diagnosed. His isolated 
readings of elevated glucose levels in September 1999 and 
April 2008 do not establish that he has diabetes mellitus. In 
fact, after an examination by a VA physician, who 
specifically noted the elevated glucose level, it was, 
nevertheless, determined that the Veteran did not have 
diabetes mellitus. 

To the extent that the Veteran alleges the existence of 
diabetes mellitus, he is not competent to render such a 
diagnosis or medical opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). This disease is not of such nature as to 
lend itself to lay observation but, rather, requires training 
and education in it's' diagnosis. Robinson v. Shinseki, No. 
08-7093, slip op. at 6 (Fed. Cir. March 3, 2009); see also 
Jandreau v. Nicholson, 429 F.3d 1372, 1377 (Fed.Cir. 2007) 
(shoulder dislocation); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) (varicose veins); Clyburn v. West, 12 Vet. 
App. 296, 302 (1999) (tinnitus). 

This being the case, the claim for service connection for 
diabetes mellitus must be denied because the preponderance of 
the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.)  In the absence of 
proof of present disability there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 
U.S.C. § 1131 as also requiring the existence of a present 
disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Headaches

During military service the Veteran was seen on two occasions 
which his complaints included a headache. On the first 
occasion he had a cold and on the second occasion he had an 
upper respiratory infection with the flu. 

On the basis of the service treatment records, chronic 
headaches were not affirmatively shown during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Since the fact of 
chronicity in service was not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim. After service, headaches were first reported in 2002, 
decades years after service when the Veteran filed his claim 
for service connection. 

As for service connection based on the diagnosis of migraine 
headaches and the VA examiner's opinion in 2009, after 
service under 38 C.F.R. § 3.303(d), it is clear that this 
diagnosis was based solely upon the history related at the 
time of the 2009 VA examination. In other words, the history 
related by the Veteran was implicitly deemed to be credible.  

Because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
'competent medical evidence merely because the transcriber 
happens to be a medical professional. See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (where a history recorded by an 
examiner had not filtered, enhanced, or added medico-
evidentiary value to the lay history through medical 
expertise). 

In this regard, the Veteran reported that his headaches had 
begun during service and progressively worsened. There is no 
corroborating evidence of this progression. However, the 
Veteran's credibility may not be impugned solely by the 
absence of corroborating clinical evidence. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints). In this regard, the 
Veteran had indicated that he had not sought medical help 
because of his work schedule. However, he was otherwise able 
to seek chiropractic help for his claimed low back 
disability, despite his work schedule. 

Here, the 2009 VA examiner did not offer an explanation of 
how the Veteran's chronic migraine headaches were related to 
or a continuation of the no more than acute headaches in-
service which at that time were associated with transitory 
infections and which did not have the precipitating triggers 
of light and sound or other symptoms associated with the 
current migraine headaches. 

Accordingly, the Board rejects that history provided by the 
Veteran at the time of the 2009 VA examination and which was 
the predicate for the favorable nexus opinion rendered at 
that time. There is otherwise no favorable competent evidence 
which supports that claim and, accordingly, service 
connection for headache is not warranted. 

A lumbosacral disorder, to include lumbosacral DDD

During military service, the Veteran was seen on one occasion 
for low back pain, at which time there was no history of an 
injury. The impression was a muscular strain. Not every 
manifestation of musculoskeletal symptomatology during 
service, including joint pain or abnormality, will permit a 
grant of service connection for arthritis first shown as a 
clear-cut clinical entity at some later date. 38 C.F.R. 
§ 3.303(b). 

On the basis of the service treatment records, a chronic 
lumbosacral disorder, to include arthritis and DDD, were not 
affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Since the fact of chronicity in 
service was not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim. 

After service, chronic lumbosacral pathology is first shown 
in 1996, when X-rays confirmed the presence of arthritis and 
DDD. This was more than two decades after service. In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, while the Veteran's statements as to continued 
symptoms since service are competent evidence, such 
statements are not found to be entirely persuasive given the 
lengthy absence of treatment following discharge.  It is 
acknowledged that the Veteran attempted to explain such lack 
of treatment by noting that he could not afford to seek 
medical care.  However, the fact remains that the Veteran's 
current recollection relates to the onset of symptoms in the 
distant past, diminishing the probative weight of such 
statements.

It is noted that the 2009 VA examiner opined that the 
Veteran's current lumbosacral was related to his low back 
pain for which he was treated during service. As to this, the 
examiner recorded a history related by the Veteran of having 
been given nonsteroidal anti-inflammatory medication during 
service for low back pain. However, this history is not 
corroborated by the service treatment records. The VA 
examiner's recorded history also suggests that during service 
the Veteran's low back pain was chronic but this too is not 
supported by the contemporaneous inservice clinical records 
which indicate that the isolated episode of low back pain in 
November 1969 did not recur. 

The Board again acknowledges the Veteran's contention that he 
did not seek postservice low back treatment due to a reported 
lack of funds. Nevertheless, the lack of postservice clinical 
records taken together with acute and transitory nature of 
the inservice episode of low back pain, the Board concludes 
that the history relied upon by the 2009 VA examiner does not 
support the conclusion that the current low back lumbosacral 
strain is as likely as not related to the transitory back 
pain during service. Generally see Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (VA is not required to accept the 
veteran's uncorroborated statements or testimony of inservice 
events; and, postservice medical diagnoses or opinions 
relying upon such a history can be no better than the facts 
relied upon.); see also Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (Reliance on a veteran's statements renders a 
medical report unreliable only if the Board rejects the 
statements); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(a medical opinion may not be rejected solely on the 
rationale that it was based on the Veteran's history); and 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a medical 
opinion based on facts provided by a veteran may be rejected 
if those facts were previously found to be inaccurate).  

Having rejected the Veteran's history which was the premise 
for the 2009 VA examiner's favorable opinion, the Board 
concludes that the preponderance of the weight of the 
evidence is against the claim for service connection for a 
lumbosacral disorder, to include DDD and arthritis. 
Accordingly, service connection for a lumbosacral disorder, 
to include DDD and arthritis is not warranted. 

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for diabetes mellitus is denied.

Service connection for headaches is denied.

Service connection for a lumbosacral disorder, to include DDD 
and arthritis, is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


